DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites the limitation "the UE comprising".  There is insufficient antecedent basis for this limitation in the claim.  The claim is examined on the assumption that it was a typo for “the BS comprising”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 8, 9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; Ghyslain et al. US PGPUB 20120113831 A1, in view of Papasakellariou; Aris US PGPUB 20180167932 A1 (hereinafter “Aris”)


 receiving, from a base station (BS), scaling information for a transmission of the UCI; ([0274] “a UE may determine the index I.sub.offset.sup.HARQ-ACK to derive the offset .beta..sub.offset.sup.HARQ-ACK for UCI transmission on PUSCH by selecting an item from one or more lists of configured values (e.g., using RRC), for example, based on transmission mode configured for PUSCH, “ The Index to beta mapping being the scaling information, see table 2 and 3 on page 18)  and 
transmitting, to the BS, the UCI on physical uplink shared channel (PUSCH) without uplink shared channel (UL-SCH) ([0220] When UCI is sent on PUSCH without the presence of USD, ) based on the scaling information,  (Ibid. “the number of coded symbols Q' may be determined, by the following formula: … where for HARQ-ACK information Q.sub.ACK=Q.sub.mQ' and [.beta..sub.offset.sup.PUSCH=.beta..sub.offset.sup.HARQ-ACK/.beta..sub.of- fset.sup.CQI],
[0273] extend the range of .beta..sub.offset.sup.HARQ-ACK (i.e., remapping to new values) using one or more scaling factors.”  Emphasis added)
wherein the UCI includes acknowledgement (ACK) information and channel state information (CSI), ([0084] The UL PCC may, for example, correspond to the CC whose PUCCH resources are configured to carry all HARQ A/N and Channel State Information (CSI) feedback for a given WTRU.) wherein the number of first coded modulation symbols for transmission of the ACK information is determined based on the scaling information, ([0220] When UCI is sent on PUSCH without the presence of USD, the number of coded symbols Q' may be determined, by the following formula:) 
Pelletier does not teach 
wherein, based on the CSI including single CSI part, the number of second coded modulation symbols for transmission of the single CSI part is determined by subtracting the number of the first 
However, Aris teaches 
wherein, based on the CSI including single CSI part, ([0193] When UCI multiplexing is across all available PUSCH symbols, for example as in FIG. 17, a mapping of CSI (CSI part 2) coded modulation symbols to PUSCH SCs is a direct extension of the one for HARQ-ACK or RI/CRI (CSI part 1) coded modulation symbols (a UE first maps HARQ-ACK, RI/CRI, or data coded modulation symbols to SCs)) ,  the number of second coded modulation symbols for transmission of the single CSI part is determined by subtracting the number of the first coded modulation symbols from the number of resource elements for the transmission of the UCI in symbols for transmission of the PUSCH.   (Id. Examiner notes that UCI multiplexing is across all available PUSCH symbols, therefore the symbols are occupied by either HARQ ACK or CSIs)
In order to improve UCI reception reliability ([0004])
Pelletier and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI multiplexing in Aris in order to prove UCI reception reliability.

Regarding claim 2. Pelletier and Aris teaches The method according to claim 1, but Pelletier does not teach the single CSI part is CSI part 1.
However, Aris teaches the single CSI part is CSI part 1. (([0193] When UCI multiplexing is across all available PUSCH symbols, …. a direct extension of the one for HARQ-ACK or RI/CRI (CSI part 1) coded modulation symbols (a UE first maps HARQ-ACK, RI/CRI, or data coded modulation symbols to SCs)) ,  
In order to improve UCI reception reliability ([0004])


Regarding claim 5. Pelletier and Aris teaches The method according to claim 1, and Pelletier teaches 
wherein the scaling information is configured by higher layer signaling. (([0274] “a UE may determine the index I.sub.offset.sup.HARQ-ACK to derive the offset .beta..sub.offset.sup.HARQ-ACK for UCI transmission on PUSCH by selecting an item from one or more lists of configured values (e.g., using RRC), for example, based on transmission mode configured for PUSCH, “ The Index to beta mapping being the scaling information, see table 2 and 3 on page 18)  

Regarding claim 8. Pelletier teaches A method for receiving uplink control information (UCI) by a base station (BS) in a wireless communication system, the method comprising: 
transmitting, to a user equipment (UE), scaling information for receiving the UCI; ([0274] “a UE may determine the index I.sub.offset.sup.HARQ-ACK to derive the offset .beta..sub.offset.sup.HARQ-ACK for UCI transmission on PUSCH by selecting an item from one or more lists of configured values (e.g., using RRC), for example, based on transmission mode configured for PUSCH, “ The Index to beta mapping being the scaling information, see table 2 and 3 on page 18) and 
receiving, from the UE, the UCI on a physical uplink shared channel (PUSCH) without an uplink shared channel (UL-SCH), ([0220] When UCI is sent on PUSCH without the presence of USD, )

wherein the number of first coded modulation symbols for transmission of the ACK information is determined based on the scaling information, ([0220]. “the number of coded symbols Q' may be determined, by the following formula: … where for HARQ-ACK information Q.sub.ACK=Q.sub.mQ' and [.beta..sub.offset.sup.PUSCH=.beta..sub.offset.sup.HARQ-ACK/.beta..sub.of- fset.sup.CQI],
[0273] extend the range of .beta..sub.offset.sup.HARQ-ACK (i.e., remapping to new values) using one or more scaling factors.”  Emphasis added)
Pelletier does not teach 
 wherein, based on the CSI including single CSI part, the number of second coded modulation symbols for transmission of the single CSI part is determined by subtracting the number of the first coded modulation symbols from the number of resource elements for the transmission of the UCI in symbols for transmission of the PUSCH.
However, Aris teaches 
wherein, based on the CSI including single CSI part, ([0193] When UCI multiplexing is across all available PUSCH symbols, for example as in FIG. 17, a mapping of CSI (CSI part 2) coded modulation symbols to PUSCH SCs is a direct extension of the one for HARQ-ACK or RI/CRI (CSI part 1) coded modulation symbols (a UE first maps HARQ-ACK, RI/CRI, or data coded modulation symbols to SCs)) ,  the number of second coded modulation symbols for transmission of the single CSI part is determined by subtracting the number of the first coded modulation symbols from the number of resource elements for the transmission of the UCI in symbols for transmission of the PUSCH.   (Id. Examiner notes that UCI multiplexing is across all available PUSCH symbols, therefore the symbols are occupied by either HARQ ACK or CSIs)

Pelletier and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI multiplexing in Aris in order to prove UCI reception reliability.

Regarding claim 9. Pelletier and Aris teaches The method according to claim 8, but Pelletier does not teach the single CSI part is CSI part 1.
However, Aris teaches the single CSI part is CSI part 1. (([0193] When UCI multiplexing is across all available PUSCH symbols, …. a direct extension of the one for HARQ-ACK or RI/CRI (CSI part 1) coded modulation symbols (a UE first maps HARQ-ACK, RI/CRI, or data coded modulation symbols to SCs)) ,  
In order to improve UCI reception reliability ([0004])
Pelletier and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI multiplexing in Aris in order to prove UCI reception reliability.

Regarding claim 12. Pelletier and Aris teaches The method according to claim 8, and Pelletier teaches
 wherein the scaling information is configured by higher layer signaling. (([0274] “a UE may determine the index I.sub.offset.sup.HARQ-ACK to derive the offset .beta..sub.offset.sup.HARQ-ACK for UCI transmission on PUSCH by selecting an item from one or more lists of configured values (e.g., using RRC), for example, based on transmission mode configured for PUSCH, “ The Index to beta mapping being the scaling information, see table 2 and 3 on page 18)  

Regarding claim 15, Pelletier teaches  A user equipment (UE) for transmitting uplink control information (UCI) in a wireless communication system, the UE comprising: a transmitter; (Fig. 32, 10) a receiver; (Fig. 32, 20) and a processor (Fig. 32, 40) connected to the transmitter and the receiver to operate, wherein the processor is configured to perform methods claimed in claims 1.  It is rejected for the same reasons in view of Pelletier and Aris as in claim 1. 

Regarding claim 16. Pelletier teaches A base station (BS) for receiving uplink control information (UCI) in a wireless communication system, the UE comprising: a transmitter (Fig. 32, 110) ; a receiver; (Fig. 32, 150) and a processor (Fig. 32, 140) connected to the transmitter and the receiver to operate, wherein the processor is configured to perform methods claimed in claims 8.  It is rejected for the same reasons in view of Pelletier and Aris as in claim 8. 

Claim 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier and Aris as applied to claim 1 above, and further in view of KIM; Bonghoe et al. US PGPUB 20160381674 A1 in view of Nogami; Toshizo et al. US PGPUB 20180092073 A1.

Regarding claim 6. Pelletier and Aris teaches The method of claim 1, but they don’t teach 
 wherein a transmission duration of a physical uplink control channel (PUCCH) for scheduling the transmission of the UCI is overlapped with a plurality of PUSCHs, 
wherein the plurality of PUSCHs includes one or more first PUSCHs scheduled by corresponding uplink grants and one or more second PUSCHs configured without corresponding uplink grants, and wherein the PUSCH in which the UCI is transmitted is one of the one or more first PUSCHs.
However, Kim teaches

in order to reduce infrastructure cost by supporting MTC UE with existing network as much as possible by enabling MTC UE repeatedly transmitting the same data.  (¶0288-0289).
Pelletier and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI symbol determination in Kim in order to enhance downlink transmission performance with simultaneous transmission of the periodic CSI and HARQ-ACK/SR information.
and Nogami teaches 
the PUSCH in which the UCI is transmitted is one of the one or more first PUSCHs.  (¶0236, If the UE 102 is configured for a single serving cell and simultaneous PUSCH and PUCCH transmission, then in subframe n UCI may be transmitted… unless the PUSCH transmission corresponds to a Random Access Response Grant or a retransmission of the same transport block as part of the contention based random access procedure,) in order to improve communication flexibility and/or efficiency (¶0005)
Pelletier and Nogami are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI transmission in Nogami in order to mprove communication flexibility and/or efficiency.

Regarding claim 7. Pelletier, Aris, Kim and Nogami teaches The method of claim 6, and Kim teaches wherein the PUSCH in which the UCI is transmitted corresponds to a PUSCH to be transmitted first among the one or more first PUSCHs. (Fig. 17(b), see ¶0314, where the UCI piggyback can be shown as increased power at (P2+Delta P) at the beginning of PUSCH subframes). 
Pelletier and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI symbol determination in Kim in order to enhance downlink transmission performance with simultaneous transmission of the periodic CSI and HARQ-ACK/SR information.

Regarding claim 13. Pelleteir and Aris teaches The method of claim 8, but they don’t expressly teach
However, Kim teaches
wherein when a plurality of PUSCHs in which a transmission interval is overlapped (¶0331, if the repeatedly transmitted PUCCH overlaps with the repeatedly transmitted PUSCH over one or more subframes) with a physical uplink control channel (PUCCH) in which transmission of the UCI is scheduled (Id.) comprises one or more first PUSCHs scheduled by corresponding uplink grants  (¶0263, The UE performs aperiodic CSI reporting using the PUSCH in a subframe n+k, upon receiving an uplink DCI format (that is, UL grant) and one or more second PUSCHs configured without corresponding uplink grants (Id. or random access response grant), 
in order to reduce infrastructure cost by supporting MTC UE with existing network as much as possible by enabling MTC UE repeatedly transmitting the same data.  (¶0288-0289).

and Nogami teaches 
the PUSCH in which the UCI is transmitted is one of the one or more first PUSCHs.  (¶0236, If the UE 102 is configured for a single serving cell and simultaneous PUSCH and PUCCH transmission, then in subframe n UCI may be transmitted… unless the PUSCH transmission corresponds to a Random Access Response Grant or a retransmission of the same transport block as part of the contention based random access procedure,) in order to improve communication flexibility and/or efficiency (¶0005)
Pelletier and Nogami are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI transmission in Nogami in order to mprove communication flexibility and/or efficiency.

Regarding claim 14. Pelletier, Aris, Kim and Nogami teaches The method of claim 13, and Kim teaches wherein the PUSCH in which the UCI is transmitted corresponds to a PUSCH to be transmitted first among the one or more first PUSCHs. (Fig. 17(b), see ¶0314, where the UCI piggyback can be shown as increased power at (P2+Delta P) at the beginning of PUSCH subframes). 
Pelletier and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of UCI symbol .

Allowable Subject Matter
Claim 3, 4, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468